Fish, C. J.
A court of equity has concurrent jurisdiction over the settlement of accounts of administrators (Civil Code, § 4075), but will not interfere with the regular administration of an estate, except upon application, of the representative, either, first, for construction and direction; second, for marshaling the assets; or upon the application of any person interested in the estate, where there is danger of loss or other injury to his interests. Civil Code, § 4596. This is an application by creditors of an estate against the administratrix, for the appointment of a receiver for the assets of the estate, and for the grant of an injunction preventing the administratrix from in any way interfering with the assets. In view of the pleadings and the evidence submitted upon the preliminary hearing, the judge, mindful of the provisions embodied in the code sections cited above, did not abuse his discretion in appointing a temporary receiver and granting an interlocutory injunction.

Judgment affirmed.


All the Justices concur.